DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 01/24/2022 Applicant amended claims 16, 18, and 20, and cancelled claim 17. Claims 1-10, 12, 16, 18, and 20-24 are pending; claims 1-3, 8-10, 12, and 21-24 remain withdrawn from prosecution for reasons of record. Claims 4-7, 16, 18, and 20 are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The scope of enablement rejection of claims 16-18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims.  

Maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 4-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. in view of Gregson et al. (cited in the previous Office action).
The claims are drawn to an antibody conjugate to a compound of formula II, with
specific antibodies claimed and the antibodies are cysteine engineered antibodies.
Howard et al. teaches conjugates comprising a pyrrolobenzodiazepine (PBD)
compound connected through the N10 position via a linker to an antibody (p. 4). The
PBD compound has almost identical formula as the compound in formula II of the
instant Application, with the difference that the instant compound has a propylene bridge instead of a pentylene bridge as in compound of the reference (see claim 54 of the reference). Claim 47 of the reference comprises antibodies that the PBD compound is linked to and comprises most of the antibodies against the antigens claimed in the instant claim 6, including HER2 (thus addressing the limitation of instant claim 6). Further, the limitation of the instant claim 7, namely that the PBD compound is linked to a cysteine engineered antibody is addressed in the claims 48-51 of the reference.
Gregson et al. teaches PBD compounds with both a propylene bridge (as in the
instant Application) and with a pentylene bridge (fig. 1).
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was made to have combined the teachings of Howard et al. with the
teachings of Gregson et al. and obtain the antibody PBD conjugates of the instant
Application with an excellent expectation of success. This is because the skilled person
would do what he could do to provide alternatives, even though they may provide
unproven until actually tested for specific uses. Simple substitution of one known element for another to obtain predictable results is within the
skills of the artisan and thus the practitioner would have chosen from a finite number of
identified, predictable solutions, with a reasonable expectation of success.
On page 9-10 of the remarks Applicant argues that: “Because the PBD dimer is released from the conjugate Applicant respectfully submits that, based on Gregson, one of skill in the art would consider that conjugating the PBD dimer would give the same result and that conjugates of compound 15d of Howard with the pentylene bridge would have significantly better activity, e.g., at least in the region of 30 - >3000 fold depending on usage. However, the Applicant has surprisingly found that the present propylene bridged PBD conjugates exhibit a higher than expected activity…”.
The arguments were carefully considered but not found persuasive because the line of argumentation is better suited for methods of use of the compound. (Nota bene, the method of use claims 16, 18, and 20 were not rejected as obvious). The fact that the  compounds with pentylene bridge has a higher activity does not preclude a skilled person to provide alternatives, even though they may provide predictable "disadvantages", unproven until actually tested for specific uses.

Claims 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647